Citation Nr: 1223738	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for various skin diseases.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In January 2008, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for skin problems from the following physicians:  Dr. Hogan; Dr. Allen; Dr Baginski; Dr. O'Connor; Dr. Johnson; Dr. Taylor; and Dr. Rovner.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  

Although some records from the above listed physicians have been submitted by the Veteran, no further steps have been taken to obtain all available relevant treatment records.  Further, the most recent treatment record from Dr. Baginski in the claims file, dated in May 2008, reflects that additional records may be available in that the Veteran was scheduled for follow up treatment for skin problems in the fall of 2008.  Thus, a remand is necessary to attempt to obtain any additional relevant treatment records from the above listed treatment providers.
The Veteran was afforded a VA examination in December 2008 and an opinion was obtained as to the etiology of his current skin disease.  If any additional relevant treatment records are obtained, the examiner who provided the December 2008 opinion should be afforded the opportunity to review the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a skin disease from the following physicians: Dr. Hogan; Dr. Allen; Dr Baginski; Dr. O'Connor; Dr. Johnson; Dr. Taylor; and Dr. Rovner.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  If, and only if, any additional relevant treatment records are associated with the claims file, ask the VA examiner who provided the December 2008 opinion to review the Veteran's claims folder, including this remand, and provide an opinion as to the etiology of his current skin disease.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disease (any skin disease diagnosed since October 2007) had its onset in service, is related to conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider must acknowledge and comment on the significance, if any, of the Veteran's conceded herbicide exposure in service.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.


3.  The AOJ should review any opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


